Citation Nr: 0116011	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-18 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1974 to July 1978 
and from July 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the RO which 
denied service connection for bilateral pes planus 
(characterized as flat feet).  

In the Written Brief on Appeal, dated in February 2001, the 
representative appears to be raising the additional issue of 
service connection for plantar fasciitis.  This issue is not 
in appellate status and is not in inextricably intertwined 
with the issue on appeal.  Accordingly, the matter is 
referred to the RO for appropriate action as deemed 
necessary.  


FINDINGS OF FACT

1.  The veteran's service entrance examination in November 
1973 showed the veteran's feet were normal; no evidence or 
diagnosis of pes planus was noted.  

2.  A finding of pes planus was first reported on an 
orthopedic report during service in September 1975.  

3.  Pes Planus was found on VA examination in June 1979 and 
on VA examination in February 1998.  


CONCLUSION OF LAW

Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 1991); Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. §§ 3.102, 
3.303 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, in light of the favorable decision as to the claim 
of service connection for bilateral pes planus, the Board 
finds that remanding this issue to the RO would serve no 
useful purpose and would not affect the final disposition of 
this issue as decided hereinbelow.  

Factual Background

The veteran's entrance examination in November 1973 showed 
his feet were normal.  An orthopedic report for treatment in 
September 1975 noted pes planus and indicated that the 
veteran was being referred to the podiatry clinic for 
evaluation and arch supports.  A report from the podiatry 
clinic the same day, indicated that the veteran was fitted 
with arch supports for correction.  A subsequent podiatry 
note a week later indicated that the veteran symptoms were 
improving with arch supports.  The remainder of the veteran's 
service medical records, including his separation examination 
in June 1978, made no mention of any foot problems or 
reference to pes planus.  The separation examination 
indicated that the veteran's feet were normal.  

On VA orthopedic examination in June 1979 (the examination 
focused on the veteran's right ankle for which he had filed a 
claim for service connection), the examiner opined that the 
veteran had symmetrical, bilateral, flat, pronated feet about 
second degree.  

The evidentiary record indicates that several attempts were 
made by the RO to obtain all of the veteran service medical 
records for service from 1980 to 1986.  The only available 
records obtained were the veteran's entrance examination in 
July 1980, (associated with the claims file in March 1987), 
which showed the veteran's feet were normal, and an April 
1986 Physical Evaluation Board (PEB) report (associated with 
the claims file in July 1987).  The PEB report indicated that 
the veteran was unfit for service because of a right ankle 
disability.  A March 1986 Medical Board Report was included 
with the PEB.  However, the medical findings were primarily 
centered on the veteran's right ankle disability.  There were 
no findings or diagnosis noted pertaining to the veteran's 
feet.  

Service Connection - In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Additionally, VA Regulations 
provide that:  

Service connection connotes many factors, 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  

38 C.F.R. § 3.303(a) (2000).  

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  

38 C.F.R. § 3.303(d) (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).  

Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In reviewing the evidentiary record, the Board finds that the 
evidence of record is at least in equipoise that the 
veteran's current bilateral pes planus had its onset in 
service.  The veteran's entrance examination in November 1973 
showed that his feet were normal when he was accepted into 
service.  Pes planus was reported by an orthopedic examiner 
in September 1975, and the veteran was fitted with arch 
supports.  Moreover, a VA orthopedic examiner rendered a 
diagnosis of bilateral pes planus, second degree, on VA 
examination in June 1979, within one year of the veteran's 
discharge from service.  Importantly, current evidence of 
record reveals that the veteran has pes planus.  For example, 
at a VA feet examination in February 1998, the examiner noted 
that the veteran had "Pes-planus functional bilateral."  He 
recommended orthotics.  There is no evidence of record that 
shows an etiology other than service for the veteran's pes 
planus.  Accordingly, the Board finds that the evidence 
supports the conclusion that service connection for bilateral 
pes planus is warranted.  


ORDER

Service connection for pes planus is granted.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

